 Case 1:21-cv-00234 Document 1 Filed 01/15/21 Page 1 of 17 PageID #: 1


CILENTI & COOPER, PLLC
Justin Cilenti (GC2321)
Peter H. Cooper (PHC4714)
708 Third A venue - 6th Floor
New York, NY 10017
T. (212) 209-3933
F. (212) 209 -7102
info@jcpclaw.com
Attorneys for Plaintiff

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------- ·------------------------------------------X
JOSE CHUQUI,                                                             Case No. 21-CV-234

                                  Plaintiff,

        -against-                                                        FLSA COMPLAINT

JARRITOS INC. d/b/a TRES AMIGOS MEXICAN
GRILL, CHALUPA MEXICAN GRILL, INC. d/b/a                                 Jury Trial Demanded
CHALUPA MEXICAN GRILL, SEGUNDO C. CARCHI,
MANUEL AGUAIZA, and JOSE CARCHI-GOMEZ,

                                  Defendants.
---------------------------------------------------------------------X

        Plaintiff JOSE CHUQUI (hereinafter, "Plaintiff'), by and through his undersigned

attorneys, Cilenti & Cooper, PLLC, files this Complaint against defendants JARRITOS

INC. d/b/a TRES AMIGOS MEXICAN GRILL ("JARRITOS INC."), CHALUPA

MEXICAN GRILL, INC. d/b/a CHALUPA MEXICAN GRILL ("CHALUPA

MEXICAN GRILL, INC.") (collectively, the "Corporate Defendants"), SEGUNDO C.

CARCHI, MANUEL AGUAIZA, and JOSE CARCHI -GOMEZ (collectively, the

"Individual Defendants") (the Corporate Defendants and the Individual Defendants are

collectively referred to herein as the "Defendants"), and states as follows:
  Case 1:21-cv-00234 Document 1 Filed 01/15/21 Page 2 of 17 PageID #: 2



                                    INTRODUCTION

            1.   Plaintiff alleges that, pursuant to the Fair Labor Standards Act, as

amended, 29 U.S.C. §§ 201 et seq. ("FLSA"), he is entitled to recover from Defendants:

(a) unpaid minimum wages, (b) unpaid overtime compensation, (c) liquidated damages,

(d) prejudgment and post-judgment interest, and (e) attorneys' fees and costs.

            2.   Plaintiff further alleges that, pursuant to the New York Labor Law, he is

entitled to recover from Defendants: (a) unpaid minimum wages, (b) unpaid overtime

compensation, (c) unpaid "spread of hours" premiums for each day that his shift

exceeded ten (10) hours, (d) liquidated and statutory damages pursuant to the New York

Labor Law and the New York State Wage Theft Prevention Act, (e) prejudgment and

post-judgment interest, and (f) attorneys' fees and costs.

                              JURISDICTION AND VENUE

            3.   This Court has jurisdiction over this controversy pursuant to 29 U.S.C.

§216(b), 28 U.S.C. §§ 1331, 1337 and 1343, and has supplemental jurisdiction over

Plaintiffs state law claims pursuant to 28 U.S.C. § 1367.

            4.   Venue is proper in the Eastern District pursuant to 28 U.S.C. § 1391

because the conduct making up the basis of the complaint took place in this judicial

district.

                                         PARTIES

            5.   Plaintiff is a resident of Suffolk County, New York.

            6.   Defendant, JARRITOS INC., is a domestic business corporation organized

under the laws of the State of New York, which has a principle place of business at 99

Broadway, Greenlawn, New York 11740.




                                              2
    Case 1:21-cv-00234 Document 1 Filed 01/15/21 Page 3 of 17 PageID #: 3



        7.     Defendant, JARRITOS INC., owns and operates a Mexican restaurant

doing business as "Tres Amigos Mexican Grill," located at 99 Broadway, Greenlawn,

New York (the "Tres Amigos Restaurant").

        8.     Defendant, CHALUPA MEXICAN GRILL, INC., is a domestic business

corporation organized under the laws of the State of New York, with a principle place of

business at 319 Broadway, Huntington Station, New York 11746.

        9.     Defendant, CHALUPA MEXICAN GRILL, INC., owns and operates a

Mexican restaurant doing business as "Chalupa Mexican Grill," located at 319

Broadway, Huntington Station, New York (the "Chalupa Restaurant"). 1

        10.    The Individual Defendants are the officers, owners, shareholders,

directors, supervisors, managing agents, and/or proprietors of the Corporate Defendants,

who actively participate in the day-to-day operations of the Restaurants and acted

intentionally and maliciously and are employers pursuant to the FLSA, 29 U.S.C. §

203(d) and Regulations promulgated thereunder, 29 C.F.R. § 791.2, as well as New York

Labor Law § 2 and the Regulations thereunder, and are jointly and. severally liable with

the Corporate Defendants.

        11.     The Individual Defendants jointly exercise control over the terms and

conditions of their employees' employment in that they have the power to: (i) hire and

fire employees, (ii) determine rates and methods of pay, (iii) determine work schedules,

(iv) supervise and control the work of the employees, and (v) create and maintain

employment records.




1
  The Tres Amigos Restaurant and the Chalupa Restaurant are collectively referred to herein as the
"Restaurants."


                                                3
 Case 1:21-cv-00234 Document 1 Filed 01/15/21 Page 4 of 17 PageID #: 4



       12.     The Individual Defendants are present on the premises of the Restaurants

on a daily basis, actively supervise the work of the employees, and mandate that all issues

concerning the employees' employment - including hours worked and pay received - be

authorized and approved by them.

       13.     Upon information and belief, at least within the three (3) most recent years

relevant to the allegations contained herein, the Corporate Defendants were, and continue

to be, "enterprises engaged in commerce" within the meaning of the FLSA in that they (i)

have and have had employees engaged in commerce or in the production of goods for

commerce, or that handle, sell, or otherwise work on goods or materials that have been

moved in or produced for commerce, and (ii) have and have had an annual gross volume

of sales of not less than $500,000.

       14.     Defendants employed Plaintiff from in or about 2012 until in or about

November 2018 to work as a non-exempt cook, food preparer, and dishwasher at the

Restaurants.

       15.     The work performed by Plaintiff was directly essential to the businesses

operated by Defendants.

        16.    Defendants knowingly and willfully failed to pay Plaintiff his lawfully

earned minimum wages in direct contravention of the FLSA and New York Labor Law.

        17.    Defendants knowingly and willfully failed to pay Plaintiff his lawfully

earned overtime compensation in direct contravention of the FLSA and New York Labor

Law.

        18.    Defendants knowingly and willfully failed to pay Plaintiff his lawfully

earned "spread of hours" premiums in direct contravention of the New York Labor Law.




                                             4
 Case 1:21-cv-00234 Document 1 Filed 01/15/21 Page 5 of 17 PageID #: 5



       19.     Plaintiff has satisfied all conditions precedent to the institution of this

action, or such conditions have been waived.

                              STATEMENT OF FACTS

       20.     The Individual Defendants actively participate in the day-to-day operation

of the Restaurants.   For instance, the Individual Defendants personally supervise and

direct the work of the employees, instruct the employees how to perform their jobs, and

correct and/or reprimand the employees for errors made.

       21.     The Individual Defendants jointly create and approve all crucial business

policies, and jointly make decisions concerning the location where the employees are to

work, number of hours the employees work, the amount of pay that the employees are

entitled to receive, and the manner and method by which the employees are to be paid.

       22.     The Corporate Defendants are associated as a single enterprise, utilizing

Plaintiff in a fungible and interchangeable manner as workers in the businesses operated

by the Defendants.

       23.     The Corporate Defendants each engage in related activities, namely,

providing restaurant services to the general public for profit. The Corporate Defendants

shared Plaintiff, acted in the interest of each other with respect to employees, paid their

employees by the same plan or scheme, and are under common control.

       24.     The Corporate Defendants are controlled by the same owner or owner

group, operating as a unified operation and, upon information and belief, each provide

mutually supportive services to the substantial advantage of the other such that each

entity is operationally interdependent of each other and, therefore, may be treated as a

single enterprise.




                                               5
 Case 1:21-cv-00234 Document 1 Filed 01/15/21 Page 6 of 17 PageID #: 6



       25.    Upon information and belief, the Individual Defendants owned, operated,

and/or managed a Mexican restaurant doing business as "Three Amigos Mexican Grill"

at 508B Larkfield Road, East Northport, New York (the "Northport Restaurant").

       26.    Upon information and belief, the Individual Defendants sold the Northport

Restaurant sometime in or about mid-2016.

       27.    In or about 2012, the Individual Defendants hired Plaintiff to work at the

Northport Restaurant as a food preparer/kitchen helper.

       28.    Neither at the time of his hire nor anytime thereafter did the Individual

Defendants provide Plaintiff with a written wage notice setting forth his regular hourly

rate of pay and his corresponding overtime rate of pay.

       29.     Plaintiff continued to work in that capacity until in or about mid-2016, at

which time the Individual Defendants sold the Northport Restaurant to a third party.

       30.     Plaintiff was not required to punch a time clock or other time-recording

device to track his work hours at the beginning and end of each work shift throughout the

entirety of his employment at the Northport Restaurant.

       31.     From the beginning of the relevant six (6) year limitations period

beginning in January 2015 and continuing through in or about mid-2016, while working

at the Northport Restaurant, Plaintiff worked six (6) days per week, and his work shift

consisted of eleven and one-half (11 ½) hours per day from 10:00 a.m. until 9:30 p.m.

       32.     From the beginning of the relevant six (6) year limitations period

beginning in January 2015 and continuing through in or about mid-2016, while working

at the Northport Restaurant, Plaintiff was not paid proper overtime compensation.

During this period, Plaintiff was paid, in cash, at the rate of $680 per week straight time




                                             6
 Case 1:21-cv-00234 Document 1 Filed 01/15/21 Page 7 of 17 PageID #: 7



for all hours worked, and worked sixty-nine (69) hours per week. Work performed above

forty (40) hours per week was not paid at the statutory rate of time and one-half as

required by state and federal law.

       33.     In or about February 2018, Defendants hired Plaintiff to work at the Tres

Amigos Restaurant as a non-exempt food preparer/kitchen helper.

       34.     Neither at the time of his hire nor anytime thereafter did Defendants

provide Plaintiff with a written wage notice setting forth his regular hourly rate of pay

and his corresponding overtime rate of pay.

       35.     Plaintiff continued to work in that capacity until in or about April 2018, at

which time Defendants transferred Plaintiff to work at the Chalupa Restaurant.

       36.     Plaintiff was not required to punch a time clock or other time-recording

device to track his work hours at the beginning and end of each work shift throughout the

entirety of his employment at the Tres Amigos Restaurant.

       37.     From the beginning of his employment in or about February 2018 and

continuing through in or about April 2018, while working at the Tres Amigos Restaurant,

Plaintiff worked five ( 5) days per week, and his work shift consisted of twelve ( 12) hours

per day three (3) times per week from 9:30 a.m. until 9:30 p.m.; and seven (7) hours per

day two (2) times per week from 9:30 a.m. until 4:30 p.m.

        38.    During this period, Plaintiff was not paid proper minimum wages or

overtime compensation. During this period, Plaintiff was paid, in cash, at the rate of

$314 per week straight time for all hours worked, and worked fifty (50) hours per week.

Work performed above forty (40) hours per week was not paid at the statutory rate of

time and one-half as required by state and federal law.




                                              7
 Case 1:21-cv-00234 Document 1 Filed 01/15/21 Page 8 of 17 PageID #: 8



        39.    During this time, Plaintiff was also instructed to assist in the maintenance,

construction, and renovation of the Chalupa Restaurant two (2) times per week from 4:30

p.m. until 9:30 p.m.

        40.    Defendants entirely failed to pay Plaintiff any wages for the performance

of these ten (10) hours of work per week.

        41.    In or about May 2018, Defendants hired Plaintiff to work at the Chalupa

Restaurant as a non-exempt food preparer/kitchen helper, cook, and dishwasher.

        42.    Neither at the time of his hire nor anytime thereafter did Defendants

provide Plaintiff with a written wage notice setting forth his regular hourly rate of pay

and his corresponding overtime rate of pay.

        43.    Plaintiff continued to work in those capacities until in or about November

2018.

        44.    Plaintiff was not required to punch a time clock or other time-recording

device to track his work hours at the beginning and end of each work shift throughout the

entirety of his employment at the Chalupa Restaurant.

        45.    Throughout the entirety of his employment at the Chalupa Restaurant,

Plaintiff worked seven (7) days per week, and his work shift consisted of twelve (12)

hours per from 9:30 a.m. until 9:30 p.m.

        46.    During this period, Plaintiff was not paid proper minimum wages or

overtime compensation. During this period, Plaintiff was paid, in cash, at the rate of

$200 per week (despite being promised more) straight time for all hours worked, and

eighty-four (84) hours per week. Work performed above forty (40) hours per week was

not paid at the statutory rate of time and one-half as required by state and federal law.




                                              8
 Case 1:21-cv-00234 Document 1 Filed 01/15/21 Page 9 of 17 PageID #: 9



        47.    Regardless of which restaurant location Plaintiff was assigned to work,

Defendants failed to provide Plaintiff with written wage statements during each pay

period, which sets forth his gross wages, deductions, and net wages.

       48.     Defendants knowingly and willfully operated their businesses with a

policy of not paying Plaintiff either the FLSA minimum wage or the New York State

m1mmum wage.

       49.     Defendants knowingly and willfully operated their businesses with a

policy of not paying Plaintiff either the FLSA overtime rate (of time and one-half), or the

New York State overtime rate (of time and one-half), in direct violation of the FLSA and

New York Labor Law and the supporting federal and New York State Department of

Labor Regulations.

       50.     Defendants knowingly and willfully operated their businesses with a

policy of not paying Plaintiff a "spread of hours" premium for each day that his work

shift exceeded ten (10) hours in a single day, in direct violation of the New York Labor

Law and the supporting New York State Department of Labor Regulations.

       51.     At all relevant times, upon information and belief, and during the course

of Plaintiffs employment, Defendants failed to maintain accurate and sufficient wage

and hour records.

                               STATEMENT OF CLAIM

                                        COUNTI
                      [Violation of the Fair Labor Standards Act]

       52.     Plaintiff re-alleges and re-avers each and every allegation and statement

contained in paragraphs "1" through "51" of this Complaint as if fully set forth herein.




                                             9
Case 1:21-cv-00234 Document 1 Filed 01/15/21 Page 10 of 17 PageID #: 10



        53.   At all relevant times, upon information and belief, Defendants were and

continue to be an employer engaged in interstate commerce and/or the production of

goods for commerce within the meaning of the FLSA, 29 U.S.C. §§ 206(a) and 207(a).

Further, Plaintiff is a covered individual within the meaning of the FLSA, 29 U.S.C. §§

206(a) and 207(a).

        54.   At all relevant times, Defendants employed Plaintiff within the meaning of

the FLSA.

        55.   During each of the three (3) most recent years relevant to the allegations

herein, JARRITOS INC. has had gross revenues in excess of $500,000.

        56.    During each of the three (3) most recent years relevant to the allegations

herein, CHALUPA MEXICAN GRILL, INC. has had gross revenues in excess of

$500,000.

        57.    Plaintiff worked hours for which he was not paid the statutory minimum

wage.

        58.    Defendants had, and continue to have, a policy and practice of refusing to

pay the statutory minimum wage to Plaintiff for hours worked.

        59.    Defendants failed to pay Plaintiff minimum wages in the lawful amount

for hours worked.

        60.    Plaintiff was entitled to be paid at the rate of time and one-half for all

hours worked in excess of the maximum hours provided for in the FLSA.

        61.    Defendants failed to pay Plaintiff overtime compensation in the lawful

amount for all hours worked in excess of the maximum hours provided for in the FLSA.
Case 1:21-cv-00234 Document 1 Filed 01/15/21 Page 11 of 17 PageID #: 11


        62.     At all relevant times, Defendants had, and continue to have a policy and

practice of refusing to pay overtime compensation at the statutory rate of time and one-

half to Plaintiff for all hours worked in excess of forty (40) hours per work week, which

violated and continues to violate the FLSA, 29 U.S.C. §§ 201 et seq., including 29 U.S.C.

§§ 207(a)(l) and 215(a).

        63.     Defendants knowingly and willfully disregarded the prov1s10ns of the

FLSA as evidenced by their failure to compensate Plaintiff at the statutory minimum

wage rate and the statutory overtime rate of time and one-half for all hours worked in

excess of forty (40) hours per week, when they knew or should have known such was due

and that non-payment of minimum wages and overtime compensation would financially

injure Plaintiff.

        64.     As a result of Defendants' failure to properly record, report, credit and/or

compensate its employees, including Plaintiff, Defendants have failed to make, keep and

preserve records with respect to each of its employees sufficient to determine the wages,

hours and other conditions and practices of employment in violation of the FLSA, 29

U.S.A.§§ 201 et seq., including 29 U.S.C. §§ 21 l(c) and 215(a).

        65.     Defendants failed to properly disclose or apprise Plaintiff of his rights

under the FLSA.

        66.         As a direct and proximate result of Defendants' violation of the FLSA,

Plaintiff is entitled to liquidated damages pursuant to the FLSA.

        67.         Due to the reckless, willful and unlawful acts of Defendants, Plaintiff

suffered damages in an amount not presently ascertainable of unpaid minimum wages




                                               11
Case 1:21-cv-00234 Document 1 Filed 01/15/21 Page 12 of 17 PageID #: 12



and overtime compensation, an equal amount as liquidated damages, and prejudgment

interest thereon.

        68.    Plaintiff is entitled to an award of his reasonable attorneys' fees, costs and

expenses, pursuant to 29 U.S.C. § 216(b).

                                       COUNT II
                        [Violation of the New York Labor Law]

        69.    Plaintiff re-alleges and re-avers each and every allegation and statement

contained in paragraphs "1" through "68" of this Complaint as if fully set forth herein.

        70.     Defendants employed Plaintiff within the meaning of New York Labor

Law§§ 2 and 651.

        71.     Defendants knowingly and willfully violated Plaintiffs rights by failing to

pay Plaintiff minimum wages in the lawful amount for hours worked.



        72.     Defendants knowingly and willfully violated Plaintiffs rights by failing to

pay Plaintiff overtime compensation at the rate of time and one-half for each hour worked

in excess of forty (40) hours in a workweek.

        73.     Employers are required to pay a "spread of hours" premium of one (1)

additional hour's pay at the statutory minimum hourly wage rate for each day where the

spread of hours in an employee's workday exceeds ten (10) hours. New York State

Department of Labor Regulations§ 146-1.6.

        74.     Defendants knowingly and willfully violated Plaintiffs rights by failing to

pay "spread of hours" premium to Plaintiff for each day that his work shift exceeded ten

(10) hours pursuant to New York State Department of Labor Regulations.




                                               12
Case 1:21-cv-00234 Document 1 Filed 01/15/21 Page 13 of 17 PageID #: 13



       75.    Defendants failed to properly disclose or apprise Plaintiff of his rights

under the New York Labor Law.

       76.    Defendants failed to furnish Plaintiff with a statement with every payment

of wages listing gross wages, deductions, and net wages, in contravention of New York

Labor Law§ 195(3) and New York State Department of Labor Regulations§ 146-2.3.

       77.    Defendants failed to keep true and accurate records of hours worked by

each employee covered by an hourly minimum wage rate, the wages paid to all

employees, and other similar information in contravention of New York Labor Law §

661.

       78.     Defendants failed to establish, maintain, and preserve for not less than six

(6) years payroll records showing the hours worked, gross wages, deductions, and net

wages for each employee, in contravention of the New York Labor Law§ 194(4), and

New York State Department of Labor Regulations§ 146-2.1.

       79.     Neither at the time of his hiring, nor anytime thereafter, did Defendants

notify Plaintiff in writing of their regular and overtime rates of pay and their regularly

designated payday, in contravention of New York Labor Law§ 195(1).

       80.     Due to the Defendants' New York Labor Law violations, Plaintiff is

entitled to recover from Defendants his unpaid minimum wages, unpaid overtime

compensation, unpaid "spread of hours" premium, reasonable attorneys' fees, and costs

and disbursements of this action, pursuant to New York Labor Law§§ 663(1), 198.

       81.     Plaintiff is also entitled to liquidated damages pursuant to New York

Labor Law § 663(1), as well as statutory and liquidated damages pursuant to the New

York State Wage Theft Prevention Act.




                                             13
Case 1:21-cv-00234 Document 1 Filed 01/15/21 Page 14 of 17 PageID #: 14



                                  PRAYER FOR RELEIF

       WHEREFORE, Plaintiff JOSE CHUQUI respectfully requests that this Court

grant the following relief:

       (a)     An award of unpaid minimum wages due under the FLSA and New York

               Labor Law;

       (b)     An award of unpaid overtime compensation due under the FLSA and New

               York Labor Law;

        (c)    An award of unpaid "spread of hours" premium due under the New York

               Labor Law;

        (d)    An award of liquidated damages as a result of Defendants' failure to pay

                minimum wages and overtime compensation pursuant to 29 U.S.C. § 216;

        (e)     An award of liquidated damages as a result of Defendants' failure to pay

                minimum wages, overtime compensation, and "spread of hours" premium

                pursuant to the New York Labor Law and the New York State Wage Theft

                Prevention Act;

        (f)     An award of statutory damages pursuant to the New York State Wage

                Theft Prevention Act;

        (g)     An award of prejudgment and post-judgment interest;

        (h)     An award of costs and expenses associated with this action, together with

                reasonable attorneys' and expert fees; and

        (i)     Such other and further relief as this Court determines to be just and proper.




                                              14
Case 1:21-cv-00234 Document 1 Filed 01/15/21 Page 15 of 17 PageID #: 15



                               :    JURY DEMAND

        Pursuant to Rule 3 8(b) of the Federal Rules of Civil Procedure, Plaintiff demands

trial by jury on all issues.

Dated: New York, New York
       January 15, 2021

                                             Respectfully submitted,

                                             CILENTI & COOPER, PLLC
                                             Attorneys for Plaintiff
                                             708 Third A venue - 6th Floor
                                             New York, NY 10017
                                             T. (212) 209-3933
                                             F. (212) 209-7102




                                           ~/          ufs· ~Cilenti{~)




                                             15
Case 1:21-cv-00234 Document 1 Filed 01/15/21 Page 16 of 17 PageID #: 16




                             CONSENT TO SUE UNDER
                           FAIR LABOR STANDARDS ACT

         I,   _jQSe        [ .. Cht1q1l ~          , am an employee currently or

formerly employed by       _c=-"'/~h~a
                                 ...............
                                   lu~~.__~)~-----~'              and/or related

entities. I consent to be a plaintiff in the above-captioned action to collect unpaid wages.

Datedi New York, New York
   I t),~      , 2019
     I
    Case 1:21-cv-00234 Document 1 Filed 01/15/21 Page 17 of 17 PageID #: 17
                                   ..,.
               NOTICE OF INTENTION TO ENFORCE SHAREHOLDER
                     LIABILITY FOR SERVICES RENDERED

TO: Segundo C. Carchi, Manuel Aguaiza, and Jose Carchi-Gomez

PLEASE TAKE NOTICE that pursuant to the provisions of Section 630 of the Business
Corporation Law of New York you are hereby notified that Jose Chuqui and others similarly
situated intend to charge you and 110ldyou personally liable as one of the ten largest shareholders
of Jarritos Inc. and Chalupa Mexican GriU, Inc., for all debts, wages, and/or salaries due and
owing to them as labm:ers servants and/or employees of the said corporation for services
performed by them for the said corpotation within the six 6) years preceding the date of this
notice and has expressly authorized the undersigned, as his attorneys to make this demand on his
behalf.

Dated: New York, New York
       January 15, 2021

                                                             CILENTI & COOPER, PLLC
                                                             Attorneys for Plaintiff
                                                             10 Grand Central
                                                             155 East 44 th Street - 6th Floor
                                                             New York, New York 10017
                                                             T. (212) 209-3933
                                                             F. (212) 209-7102
